Citation Nr: 0944189	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee (right knee disorder), currently 
rated at 20 percent disabling.

2.  Entitlement to service connection for a left knee 
disorder, to include consideration as secondary to traumatic 
arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

This claim was previously remanded by the Board in June 2007.


FINDINGS OF FACT

1.  The right knee disorder results in arthritis with painful 
motion, but has not resulted in flexion limited to 45 degrees 
or less, or extension limited to 10 degrees or more, and has 
not resulted in instability or subluxation or ankylosis.

2.  The medical evidence of record confirms the presence of a 
current left knee disorder.  

3.  The competent medical evidence of record relates the 
Veteran's current left knee disorder to the Veteran's 
service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
right knee disorder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5256, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.

2.  The Veteran's left knee strain is related to his service-
connected right knee disorder.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of notice 
mandated by law under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) have been fully satisfied by a September 2003 
letter.

With respect to the Veteran's right knee increased rating 
claim, a letter dated June 2007 from the AMC/RO provided the 
Veteran with an explanation of the type of evidence necessary 
to establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letter informed the Veteran that 
evidence must demonstrate a greater level of disability than 
previously assessed in order to establish an increased 
evaluation, and that the VA would attempt to obtain relevant 
records to assist him in supporting his claim.  The AMC/RO's 
June 2007 letter further requested the Veteran furnish the VA 
with any treatment dates while under VA care.  

The foregoing letter plus the Statement of the Case, 
adequately explained what evidence would warrant a higher 
rating, as required by the Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), decision.  The Statement of the Case 
contained the specific rating criteria from Diagnostic Codes 
5010, and 5257, and other relevant regulations, and explained 
that medically observed range of motion and observation of 
pain would be considered in evaluating the claim.  Although 
the information required to satisfy VA's duty to notify was 
not provided in a proper format and sequence, these errors 
did not result in any prejudice to the Veteran.  The Veteran 
has been allowed an opportunity to submit additional evidence 
(which he did), and his contentions reflect an understanding 
of the basic requirements for an increased rating.  
Therefore, VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed, and 
any error in the content of a particular notice, or to its 
timing is harmless.  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded VA examinations, his VA treatment records have 
been obtained, and he has not indicated there are any 
addition records VA should seek on his behalf.  Although the 
Veteran's January 2005 appeal indicates his request for a 
hearing before the Board, the Veteran withdrew his request 
for a Board hearing in an April 2007 Appeal Hearing Options 
form.  Based on these facts, the Board finds all reasonable 
efforts were made by the VA to obtain evidence necessary to 
establish the Veteran's claims, so the VA has no outstanding 
duty to provide further assistance to the Veteran with the 
development of evidence.  

Increased Rating Claim

The Veteran is currently rated at 20 percent for a right knee 
disability, under 38 C.F.R. § 4.71a, DC 5010-5257, and the RO 
concluded a 20 percent rating adequately compensated for his 
disability.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2009).  

Diagnostic Code 5010 rates degenerative arthritis and 
indicates that degenerative arthritis that is confirmed by x-
ray findings is to be rated on the basis of limitation of 
motion of the affected joint.  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260, which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

Additionally, VA may assign separate disability ratings for 
limitation of flexion and limitation of extension when the 
facts warrant it.  See VAOPGCPREC 9-04

Further, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-up, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2009).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the full history of the Veteran's 
right knee disorder.  Service treatment records indicate that 
the Veteran incurred a twisting injury to his right knee, 
which resulted in extensive treatment and surgery.  In an 
August 1995 rating action, the Veteran was granted service 
connection for the residuals of a right knee injury, with 
post operative traumatic arthritis and assigned a 10 percent 
rating.  Presented with evidence documenting the Veteran 
complaints of right knee pain, decreased strength, and an 
inability to kneel or squat, the RO granted the Veteran a 20 
percent rating in a February 1996 rating action.  

In July 2003, the Veteran requested an increased rating.  The 
RO denied that request, and the Veteran perfected this 
appeal.  

A November 2003 VA x-ray report, of the Veteran's right knee, 
is of record.  This x-ray revealed come calcification along 
the proximal tibia, which was attributed to the Veteran's in 
service trauma.  Additionally, there was no evidence of any 
acute fractures or dislocations, lytic or balastic disease, 
effusion or significant arthropathy.  Ultimately, the 
physician diagnosed probable Pellegrini-Stieda disease.  

A March 2004 VA treatment further documents the treatment 
related to the Veteran's right knee.  At this time, the 
Veteran reported painful knee function and cramping.  Upon 
physical examination, the Veteran had right knee range of 
motion from zero degrees of extension to 120 degrees of 
flexion.  Lateral and medial stability were intact and there 
was no joint line tenderness.  An x-ray of the Veteran's 
right knee was "fairly unremarkable," aside from the 
disease involving heterotopic ossification of a portion of 
the medial collateral ligament related to the Veteran's in-
service injury.  

In August 2009, the Veteran was provided a VA examination 
related to his increased rating claim.  At this time, the 
examiner noted the Veteran's account of his knee pain, 
instability, stiffness, weakness, swelling, tenderness, 
"severe flare-ups of the joint," and his inability to walk 
more than a few yards.  On physical examination of the 
Veteran's right knee, the examiner noted crepitus, 
tenderness, pain at the medial and lateral joint lines, and 
crepitus throughout motion.  The examiner also noted that 
there was no crepitation, grinding, or instability, and 
though the Veteran's meniscus was noted as abnormal, there 
was no locking, effusion, or dislocation.  The Veteran's 
range of motion was from 5 degrees of extension to 70 degrees 
of flexion, with pain beginning at 10 degrees on extension 
and 40 degrees on flexion.  Further physical examination 
indicated that with repetitive testing there was no change in 
range of motion, additional pain, fatigue, weakness, or 
incoordination.  An x-ray performed at this time noted 
degenerative changes, atherosclerosis, and soft tissue 
calcification associated with the Veteran's right knee.  

After evaluating the evidence of record and the medical 
evidence related to the Veteran's right knee disability, the 
Board finds that the evidence does not support a rating in 
excess of 20 percent under Diagnostic Code 5257.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating 
is warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.  A 30 
percent rating is warranted for severe impairment.  However, 
the preponderance of the evidence contemporaneous to the 
current appeal shows that the disorder has not resulted in 
any instability or subluxation.  A March 2004 VA treatment 
record and the August 2009 VA examination both specifically 
noted that the Veteran's right knee ligaments were stable.  
Accordingly, a rating in excess of 20 percent under 
Diagnostic Code 5257 is not warranted.  

A basis for an increased or separate rating may also be 
established under Diagnostic Codes 5260 or 5261 if there is 
both instability and arthritis, which causes limitation of 
motion under Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 
23-97.  However, the Veteran's August 2009 VA examination 
revealed range of motion from 5 degrees of extension to 70 
degrees of flexion, which does not warrant entitlement to a 
compensable rating under either Diagnostic Code 5260 or 5261.  
Consequently, the current 20 percent rating under Diagnostic 
Code 5257 must already be based on the Veteran's pain on 
motion and arthritis.  Thus, those same symptoms cannot be 
used to assign a separate rating for arthritis, which is also 
based on limited motion.  See 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5210 (2009).  Additionally, at the Veteran's 
August 2009 VA examination, the examiner specifically noted 
there was no loss of range of motion or additional pain upon 
repetitive testing/usage.  Therefore, the Board finds that a 
separate or higher rating under either Diagnostic Codes 5010, 
5260, or 5261, is not warranted.  

The Board also notes that there is no evidence that the 
Veteran has been diagnosed with ankylosis of the right knee, 
or a tibia or fibula impairment with marked knee or ankle 
disability, which would warrant the assignment of a 
disability rating under Diagnostic Codes 5256 and 5262 
respectively.  

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, during the applicable period of this appeal, not 
contemplated by the ratings assigned.  Therefore, referral 
under 38 C.F.R. § 3.321 to the Under Secretary for Benefits, 
or Director of Compensation and Pension Service for extra-
schedular consideration is not warranted.  Also, there is no 
evidence that the Veteran's disorder has changed over 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant a different rating.

Service Connection Claim 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.

The Veteran seeks service connection for a left knee 
disorder.  The Veteran maintains that his current left knee 
disorder was caused by his service-connected right knee 
disorder.  

In an effort to assist the Veteran in support of his claim he 
was provided an August 2009 VA examination.  At this time, 
the examiner reviewed the claims folder, recorded the 
Veteran's account of his disorder, considered the current 
medical findings, and diagnosed the Veteran with left knee 
strain.  The examiner then opined that the Veteran's left 
knee strain was as likely as not secondary to the Veteran's 
service-connected right knee disorder.  Referencing a March 
1996 VA examination the examiner stated, "[the Veteran] was 
observed to have an abnormal gait with a limp from his SC 
right knee condition [and]...[t]he altered gait mechanics as 
observed resulting from the SC right knee condition would be 
expected to cause increased stress on the contralateral knee 
(left knee)."  

The August 2008 VA examination satisfactorily confirms the 
Veteran's diagnosis with a current left knee disorder-left 
knee strain.  The examiner's opinion also relates the 
Veteran's left knee strain to his service-connected right 
knee disorder.  Accordingly, with the resolution of 
reasonable doubt present in the unique circumstances of this 
case in favor of the Veteran, the Board concludes that the 
criteria to establish service connection for a left knee 
strain are met.


ORDER

An increased rating for traumatic arthritis of the right 
knee, currently rated as 20 percent disabling, is denied.

Service connection for a left knee strain is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


